Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

	Parent case file is carefully reviewed, where, Parent application No. 16/086,155. Applied prior art reference Zheng (US-2016/0252481-A1) in parent prosecution is still the closest reference to the instant claimed invention. Zheng calculates new fatigue life using existing fatigue life based on detected defect data or anomaly. Further, Zheng mentions number of cycles (i.e. number bending cycles) of the coiled tubing string (pipe 22).  However, upon closer examination, it is found that Zheng does not output number of cycles to failure of the coiled tubing string from the calculation of fatigue life which each of the independent claims requires. Therefore, even though the claims being same as filed originally in the parent application, Zheng alone is not applied in this instant Office action.  


Double Patenting Rejection

 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,132. Although the claims at issue are not identical, they are not patentably distinct from each other because instant pending claims are broader than respective issued claims and hence fully met by the claims of the issued patent. More specifically, instant independent claims 1, 13 and 18 in issued patents are broader in scope than corresponding independent claims 1, 13 and 18 in the issued patent 11,237,132. The instant dependent claims appear to have identical language which makes all instant claims to be broader than corresponding issued claims.


Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US-2016/0252481-A1) in view of Newman (US-2008/0077332-A1).

Claim No
Claim feature
Prior art
Zheng (US-2016/0252481-A1)
Newman (US-2008/0077332)
1
A method for tracking and assessing a coiled tubing string, comprising: 

US pre-grant patent publication, Zhen, discloses a method of tracking and assessing a coiled tubing string as claimed, see abstract which describes tracking and evaluation of defects (28) in a tubing string.


determining a fatigue life of the coiled tubing string; 

Zheng meets the step of determining a fatigue life of the coiled tubing string when it describes determining or evaluating “service life”, “useful lifespan”, “remaining life” and “fatigue life” of coiled tubing string. 
 

utilizing a magnetic flux leakage (MFL) device to monitor the coiled tubing string; 
Zheng utilizes MFL device (24) to monitor the coiled tubing string (22).


upon detecting a defect in the coiled tubing string via the MFL device, processing defect data in combination with data on the fatigue life to determine a new fatigue life of the coiled tubing string with the detected defect; and 

See Figs. 3 and 4 and corresponding discussions in text which meets this claim feature.
When a defect (28) or its progress is detected, Zheng determines new fatigue life (recalculates/evaluates/reevaluates “service life”, “useful lifespan”, “remaining life” and “fatigue life”) of the coiled tubing string (22). 
 

using the new fatigue life to output an estimate of cycles to failure of the coiled tubing string.

Zheng outputs (38) a new fatigue life, when it outputs results of severity evaluation of a defect (28) which includes remaining life of the coiled tubing string (22), e.g. ¶ [0030]

However, Zheng does not use the new fatigue life to output an estimate of cycles to failure of the coiled tubing string.

In the same field of endeavor Newman teaches that fatigue life of a coiled tubing string can be used to find an estimate of cycles to failure, cf. ¶ ¶ [0011], [0054] and claims 25, 28 in Newman.

Since, number of cycles to failure is a practical and very useful measure of fatigue life to a technician operating the coiled tubing string, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim, to modify Zheng and output number of cycles to failure as can be estimated from the new fatigue life. 



2
The method as recited in claim 1, wherein processing defect data comprises utilizing the type of defect detected as a factor in determining the new fatigue life.

Zheng in view of Newman meets claim 2 when Zheng further discloses that a type of defect is included in the calculation, See Step 50 in Fig. 3.
3-4
3. The method as recited in claim 1, wherein utilizing comprises utilizing the MFL device to monitor a tapered coiled tubing string.

4. The method as recited in claim 3, wherein using comprises outputting the estimate of cycles to failure for sections of the tapered coiled tubing string along the entire length of the tapered coiled tubing string.

Applicant has stated in the specification that a tapered coiled tubing string is widely used in the field of endeavor and therefore not new, see ¶ [0036] in PGPub of the instant application.

5
The method as recited in claim 1, wherein processing comprises using a software module to select historical data used in determining the new fatigue life.

Zheng in View of Newman meets the claim (claim 5) as Zheng further discloses that it uses a software module (40) to calculate fatigue life.
6
The method as recited in claim 1, wherein using comprises outputting an estimate of remaining trips downhole until failure.

Zheng in View of Newman meets the claim (claim 6) when the proposed combination discloses outputting remaining number of cycles to failure which can be equated to remaining trips downhole until failure.

7
The method as recited in claim 1, wherein processing comprises employing a correlation library.

Zheng in View of Newman meets the claim (claim 7) when Zhen further discloses the processing comprises employing a correlation library (“defect library”, ¶¶ [0036], [0037], [0038], [0039]).

8
The method as recited in claim 1, wherein using comprises estimating a threshold value to set a limit for the fatigue life value that should not be exceeded so as to safeguard operations based on defect severity estimation and timing information with respect to defect occurrence.

Zheng in View of Newman meets the claim (claim 8) as one may understand that idea behind outputting number of cycle to failure is caution for not to exceed the operation of the coiled tubing string beyond its life which may cause a catastrophic event for the system.
13
A method, comprising: 

Zheng discloses a method as claimed, cf. Figs, 3 and 4.

monitoring coiled tubing to detect the presence of an anomaly in the coiled tubing; 

monitoring coiled tubing (22) to detect the presence of an anomaly (defect crack) in the coiled tubing (22); 


providing data regarding the anomaly to a data processing system for comparison to stored historical data; 
providing data regarding the anomaly to a data processing system (32) for comparison to stored historical data (“historical data”, ¶ [0038]);

establishing a fatigue life of the coiled tubing without the anomaly; 

When Zheng includes the historical data to recalculate new fatigue life, it is the fatigue life prior to detection of the anomaly (defect crack) meets the claimed feature. See discussion related to Figs 3 and 4.


determining the number of cycles experienced by the coiled tubing at the time the anomaly occurred; 

Zheng meets the claim feature when it discloses tracking number of bending cycles of the coiled tubing string at the time of first appearing of certain anomaly (28) based on job history, cf. ¶ [0040]. 


using combined data on the fatigue life, the type of anomaly, and the number of cycles experienced by the coiled tubing at the time the anomaly occurred to estimate a new fatigue life; and 

Zheng meets the claim feature when it calculates a new fatigue life as existing fatigue life is altered by the newly detected anomaly (28) or a predicted growth of the anomaly (28).

based on the new fatigue life, determining and outputting an estimate of the remaining number of cycles to failure to determine future use of the coiled tubing.

Zheng outputs (38) a new fatigue life, when it outputs results of severity evaluation of a defect (28) which includes remaining life of the coiled tubing string (22), e.g. ¶ [0030]

However, Zheng does not use the new fatigue life to output an estimate of cycles to failure of the coiled tubing string.

In the same field of endeavor Newman teaches that fatigue life of a coiled tubing string can be used to find an estimate of cycles to failure, cf. ¶ ¶ [0011], [0054] and claims 25, 28 in Newman.

Since, number of cycles to failure is a practical and very useful measure of fatigue life to a technician operating the coiled tubing string, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim, to modify Zheng and output number of cycles to failure as can be estimated from the new fatigue life. 

14
The method as recited in claim 13, further comprising continuing to use the coiled tubing a predetermined number of cycles based on the estimate.

Zheng in view of Newman meets claim 14 because it is understood that the purpose of the proposed combination is to estimate remaining cycles to failure when a defect is detected.

However, if no defect is detected the coiled tubing string can be operated until its predetermined life or a rated nominal life.

15
The method as recited in claim 13, wherein using comprises using at least one MFL sensor to track magnetic flux leakage signals and to detect changes in the magnetic flux leakage signals indicative of the anomaly.

Claim 15 is met by the proposed Zheng-Newman combination as Zheng includes an MFL sensor.

16
The method as recited in claim 13, wherein providing data to the data processing system comprises using magnetic flux leakage signatures to provide data on a type of defect.

Claim 16 is met by the proposed Zheng-Newman combination as Zheng includes type of defect in calculating remaining number of cycles to failure (fatigue life).

17
The method as recited in claim 13, wherein using the combined data comprises using data on borehole depth of the anomaly during use of the coiled tubing and using data on the pressure experienced by a section of the coiled tubing having the anomaly during use of the coiled tubing.

Claim 16 is met by the proposed Zheng-Newman combination as Zheng discloses a pumping pressure in calculating remaining number of cycles to failure (fatigue life).
18
A system for estimating tubing life, comprising: 

Zheng discloses a system (30) as claimed, cf. Fig. 2.

a sensor positioned along a pipe to monitor for a magnetic flux leakage signal associated with an anomaly in the pipe; and 

a sensor (24) positioned along a pipe (22) to monitor for a magnetic flux leakage signal associated with an anomaly in the pipe; and 


a data processing system which obtains data from the sensor, the data processing system comprising: 

a data processing system (32) which obtains data from the sensor, the data processing system comprising: 


a display; 

a display (30); 


a memory in which historical anomaly data is stored regarding the type of anomaly, the memory also storing fatigue life data regarding fatigue life of the pipe without the anomaly; and 

a memory (34) in which historical anomaly data is stored regarding the type of anomaly, the memory also storing fatigue life data

a processor which uses a computer model for combining data from the sensor, historical anomaly data, and fatigue life data to estimate a remaining number of cycles to failure of the pipe.

a processor (32) which uses a computer model for combining data from the sensor, historical anomaly data, and fatigue life data to estimate a remaining number of cycles to failure of the pipe.

The processor (32) in Zheng outputs (38) a new fatigue life, when it outputs results of severity evaluation of a defect (28) which includes remaining life of the coiled tubing string (22), e.g. ¶ [0030]

However, Zheng does not use the new fatigue life to output an estimate of cycles to failure of the coiled tubing string.

In the same field of endeavor Newman teaches that fatigue life of a coiled tubing string can be used to find an estimate of cycles to failure, cf. ¶ ¶ [0011], [0054] and claims 25, 28 in Newman.

Since, number of cycles to failure is a practical and very useful measure of fatigue life to a technician operating the coiled tubing string, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim, to modify Zheng and output number of cycles to failure as can be estimated from the new fatigue life. 

19
The system as recited in claim 18, wherein the processor also utilizes data on borehole depth of the anomaly during use of the pipe to estimate the remaining number of cycles to failure.

Zheng in view of Newman meets claim 19 when Zheng includes pumping pressure in the process of estimating a remaining life of the pipe (22), the pumping pressure can be a measure of borehole depth.
20
The system as recited in claim 19, wherein the computer model is used to output an estimate of trips downhole until failure.

Zheng in view of Newman meets claim 19 when Zheng calculates the fatigue life using a computer model (software module 40) and the Zheng-Newman combination discloses outputting a number cycles to failure which can be equated to an estimation of trips downhole until failure.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852